Citation Nr: 0623190	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-42 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether the veteran's substantive appeal to a May 2003 rating 
decision that denied service connection for post-traumatic 
stress disorder (PTSD) was timely filed.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 letter decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that rejected, as untimely 
filed, the veteran's proffered substantive appeal of a May 
2003 RO rating decision that denied service connection for 
PTSD.  

The veteran filed a Notice of Disagreement (NOD) in regard to 
the RO's June 2004 letter decision in July 2004, and the RO 
issued a Statement of the Case (SOC) in October 2004.  The 
veteran filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in November 2004.

The veteran failed to appear before a Member of the Board in 
a hearing at the RO in May 2005.


FINDINGS OF FACT

1.  An RO rating decision in May 2003 denied service 
connection for PTSD.  The veteran was notified of the 
decision in a letter dated May 6, 2003.

2.  The RO received the veteran's NOD in regard to the May 
2003 rating decision on December 15, 2003.  The RO issued an 
SOC on February 4, 2004.  He was notified as to the time 
limits for filing a substantive appeal.

3.  The veteran filed a VA Form 9 that was received by the RO 
on May 25, 2004, more than one year after the rating decision 
and more than 60 days after the issuance of the SOC.



CONCLUSION OF LAW

The veteran's substantive appeal of the May 2003 rating 
decision that denied service connection for PTSD was not 
timely filed.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The issue in this case is whether the veteran perfected an 
appeal to the Board in a timely manner as required by statute 
and regulation.  There is no allegation of missing records or 
documents, nor has any relevant argument been presented that 
requires additional evidentiary development of any kind.  As 
there is no dispute in regard to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is not applicable.  See Wensch v. Principi, 15 
Vet. App. 362, 367-68 (2001).  Given the foregoing, there is 
no issue as to whether VA has complied with its duty to 
notify the veteran of the respective duties of VA and the 
claimant in obtaining evidence, and there is no reasonable 
possibility that any further assistance by VA in developing 
evidence would help the veteran to substantiate his claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A; Sabonis v. Brown, 6 Vet 
App. 426, 439 (1994) (remands that would only result in 
additional burdens being placed on VA with no benefit flowing 
to a veteran are to be avoided).

For the same reason, there is no application of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) to this 
case as there is no additional notice or development which 
would change the outcome.

Accordingly, it is not prejudicial to the veteran for the 
Board to decide this matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The issue in this case is whether the veteran filed a timely 
substantive appeal in regard to a May 2003 RO rating decision 
that denied service connection for PTSD.  The formality of 
perfecting an appeal to the Board is a clear and unambiguous 
statutory and regulatory scheme that requires the filing of 
both an NOD and a substantive appeal.  Roy v. Brown, 5 Vet. 
App. 554 (1993).  

The steps to be taken to perfect an appeal to the Board, 
following an adverse determination by an Agency of Original 
Jurisdiction (AOJ), are set out fully in statute and 
regulations.  An appeal consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The claimant is afforded a 
period of sixty days from the date the SOC is mailed to file 
the formal appeal, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever is later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC, and the date of mailing of the determination 
will be presumed to be the same as the date of that letter, 
for purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b).  

An extension for filing a substantive appeal may be granted 
on motion filed prior to the expiration of the time limit 
described above.  38 C.F.R. § 20.303.  

If a claimant fails to file a substantive appeal in a timely 
manner, he is statutorily barred from appealing the RO's 
decision.  Roy, 5 Vet. App. at 556 (1993).  However, while 
the AOJ may close the case for failure to respond after 
receipt of the SOC, questions as to the timeliness and 
adequacy of the response are determined by the Board.  
38 U.S.C.A. § 7105(d)(3).

In this case, the determination being appealed is an RO 
rating decision dated May 1, 2003.  The file contains a 
letter dated May 6, 2003, in which the RO advised the veteran 
of the rating decision of May 2003.  The veteran filed an NOD 
that was received by the RO on December 15, 2003.  The RO 
issued an SOC on February 4, 2004; the RO sent the SOC to the 
veteran on that same date with a cover letter, a VA Form 9, 
and a discussion of his appeals options.

Pursuant to the statutes and regulations cited above, the 
veteran was required to file a substantive appeal within one 
year of the issuance of the determination being appealed 
(i.e., not later than May 6, 2004) or within sixty days of 
the mailing of the SOC (i.e., not later than April 5, 2004), 
whichever was later.  The veteran's substantive appeal (VA 
Form 9, dated May 19, 2004) was not received at the RO until 
May 25, 2004, nearly three weeks after the appeals period 
ended.  (The veteran submitted nearly a dozen other 
documents, some dated May 3, 2004 and others dated May 4, 
2004, but they were not received at the RO until May 28, 
2004.)

An application for review on appeal shall not be entertained 
unless it is in conformity with 38 U.S.C.A. Chapter 71.  
38 U.S.C.A. § 7108.  Accordingly, since the veteran's 
application for review of the RO's May 2003 rating decision 
is not in conformity with 38 U.S.C.A. Chapter 71, it must be 
rejected as a matter of law.

As noted above, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  However, 
review of the claims file discloses no correspondence from 
the veteran to VA during the appeals window that can be 
construed as a request for such an extension.

The record does not show, and the veteran has not argued, 
that VA failed to advise the veteran of the procedures 
required to perfect an appeal, nor does the record show any 
correspondence from the veteran to VA during the appeals 
period that could be construed as a timely substantive 
appeal.  Rather, in his July 2004 NOD, the veteran has stated 
simply that he disagreed with the RO's decision to close his 
appeal without explaining his delay in filing his substantive 
appeal. 

The Board notes that the veteran was in fact advised of 
appellate procedures, including time limits for filing, both 
in the RO's May 6, 2003 letter to the veteran informing him 
of the initial rating decision and in the cover letter dated 
February 4, 2004, which the RO sent to the veteran with the 
SOC of that date, that clearly notified the veteran that if 
he desired to continue his appeal he would need to file a VA 
Form 9 (enclosed with the letter).

In summary, in the absence of a timely substantive appeal, 
the petition for appellate review of the issue of service 
connection for PTSD is rejected in accordance with 
38 U.S.C.A. § 7108.  Further, in the absence of a timely 
appeal, the May 2003 rating decision denying service 
connection for PTSD is final.  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).


ORDER

A substantive appeal having not been timely filed in regard 
to the May 2003 rating decision that denied service 
connection for PTSD, the petition for appellate review of 
that decision is denied.
 

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


